Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1268 Filed 06/14/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 United States of America,

                   Plaintiff,             Case No. 18-20495
       v.
                                          Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                   Defendant.
                                /

  Defendant’s Response to Government’s Motion to Admit Documents [R. 102]
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1269 Filed 06/14/21 Page 2 of 19




                                             I.

                                        Background.

           The Government has moved to admit a number of documents recovered in

 Syria and Iraq that it believes are records of the Islamic State (ISIS). These

 documents, as identified by the Government, include: (1) a brigade roster recovered

 in February 2017; (2) payroll records recovered in June 2017 in electronic form; (3)

 a treasury administration report recovered in December 2017 in electronic form; (4)

 hospital records; and (5) other ISIS documents that do not specifically mention Mr.

 Musaibli.

           The Government has identified four witnesses it intends to call to authenticate

 the documents. Three of the witnesses have no first-hand knowledge of how ISIS

 collects, stores, and records information. These individuals have simply reviewed a

 number of documents they believe to be genuine ISIS records and can testify to the

 similarities between these documents and the other documents they have reviewed.

 The fourth witness whom the Government has identified to authenticate the records

 is a cooperating witnesses who claims to have once maintained a set of records for

 ISIS. 1




 1
  On June 3, 2021, the Government indicated it would call eight witnesses to
 authenticate the documents at issue. Defense has requested identities of these
                                              2
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1270 Filed 06/14/21 Page 3 of 19




       The Government premises the admissibility of the documents on ISIS’s

 extensive record keeping, which was done to give the organization the illusion of

 being a functional state. While ISIS maintained numerous records, they were by no

 means an organized state or entity. The Government’s cooperating witness will

 testify that there were no standards involved in the record keeping, that record

 keepers were given no training or instruction, and that records were often out of date

 and in need of updating and correction. Even taking the evidence in the light most

 favorable to the Government, these irregular records, found after Mr. Musaibli

 attempted to flee ISIS and after he became a civilian living under ISIS rule, cannot

 satisfy the hearsay requirements for either coconspirator statements or business

 records and do not have any indicia of reliability necessary for admission under the

 residual exception.

                                          II.

          Authentication as Required by Federal Rule of Evidence 901(a).

       A proponent of proffered evidence must make the prima facie case that a

 document is what that proponent claims it to be. In this case, the Government must

 produce evidence demonstrating that the documents at issue are genuine ISIS




 witnesses, but the Government has not yet provided the information relating to the
 additional witnesses.
                                           3
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1271 Filed 06/14/21 Page 4 of 19




 administrative documents. For the majority of documents at issue, the Government

 will be unable to do this at the evidentiary hearing because they cannot provide

 persuasive testimony for authentication under Federal Rule of Evidence 901(a).

       The Government attempts to authenticate the documents based on the

 testimony of a witnesses with knowledge. Fed. R. of Evid. 901(b)(1). The advisory

 committee notes to this subsection make it clear that the drafters intended a witness

 with knowledge to be a fact witness who could attest to the authenticity of the

 evidence. The examples given include a witness who was present when a document

 was signed, or a witness who could establish chain of custody from the seizure of

 narcotics from a defendant.

       In this case, with the exception of the cooperating witness, the witnesses

 identified by the Government lack first-hand knowledge of the creation and chain of

 custody of the documents. They cannot tell how they were made and if they have

 been altered in any way. Even the cooperating witness is unable to identify the

 majority of documents the Government seeks to admit. At best, like the other

 witnesses, he can say that they look like ISIS documents but that he is unfamiliar

 with their creation. There is one document the Government alleges is a printout for

 the database the cooperating witness maintained, but even for this document he can

 only say that it looks like the kind of form he would print off his database.




                                           4
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1272 Filed 06/14/21 Page 5 of 19




       In Griffin v. Bell, the Seventh Circuit explained that a person with knowledge

 is an individual who can attest to how a piece of evidence was produced. In Griffin,

 the court excluded video evidence of a student altercation with a security guard

 despite that student’s attempt to authenticate the video and still shots taken from that

 video as accurately depicting the event. The video had been sent to the student by a

 classmate. The Court ruled that the student was not a witness with knowledge

 because he not testify to how the video was taken and if it was altered. 698 F.3d

 817, 826-27 (7th Cir. 2012). The Government’s proffered witnesses can provide

 even less testimony that the student in Griffin. While the authenticating witness in

 Griffin had first-hand knowledge of the incident captured on video, the Government

 witnesses cannot attest to the underlying accuracy of the records, how they were

 made, who in ISIS is alleged to have made the records, or the integrity of the

 documents between their creation and their presentation in court.

       The Government also attempts to rely on Federal Rule of Evidence 901(b)(4),

 “the distinctive characteristics and the like” of the documents, including the

 circumstances of their recovery. Regarding the circumstances of the recovery, the

 Government relies on a number of cases, all of which involve the seizure of

 documents from a defendant’s office (United States v. Crosgrove, 637 F.3d 646 (6th

 Cir. 2011)), campsite (United States v. Harvey, 117F.3d 1044 (7th Cir. 1997)), or

 home (United States v. Acre, 997 F.2d 1123 (5th Cir. 1993) and United States v.


                                            5
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1273 Filed 06/14/21 Page 6 of 19




 Helmel, 769 F.2d 1306 (8th Cir. 1985)). At the hearing the Government will not be

 able to establish that the documents were found in locations that would bolster their

 authenticity. Because of past problems with false or fraudulent ISIS documents, the

 simple fact the documents were seized in or around ISIS territory is insufficient.

       The fact that multiple documents appear to contain information consistent

 with identifying information of Mr. Musaibli is again not sufficient to satisfy the

 Government’s requirement to authenticate these documents as unaltered authentic

 ISIS documents. In United States v. Mitts, the Sixth Circuit held that an alleged

 advertisement for the defendant’s business that contained his name, telephone

 number, and address should not have been admitted to trial because anyone could

 have gathered that information and created a flier. 396 Fed. Appx. 296, 302 (6th

 Cir. 2010 unpublished).

       The Government also relies on the fact that the documents contained ISIS

 marks or letter head.       This is not the sort of distinguishing characteristic

 contemplated by the rules of evidence. The advisory committee notes explain that

 distinctive characteristics relate to the substantive internal contents of the documents

 at issue. For example, “a document or telephone conversation may be shown to have

 emanated from a particular person by virtue of its disclosing knowledge of facts

 known peculiarly to him . . . similarly, a letter may be authenticated by content and

 circumstances indicating it was in reply to a duly authenticated one.” Fed. R. of


                                            6
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1274 Filed 06/14/21 Page 7 of 19




 Evid. 901, Advisory Committee Notes, 1972 Proposed Rules, Notes to Subdivision

 (b), Example (4) (internal citations omitted).

       The marks, stamps, or letterhead identified by the Government are easily

 falsified and insufficient to authenticate the documents under 901(b)(4).      The

 problem for the Government in authenticating these documents is that there are no

 known accurate and authenticated documents to compare against the contested

 documents. There is no way of knowing if the documents that the Government

 claims to be accurate ISIS records were actually created by ISIS and that they have

 remained accurate and unaltered prior to their admission into evidence. The danger

 of accepting alleged ISIS documents as real without thorough vetting is real and is

 illustrated by the recent problems experienced by the New York Times caused by

 their failure to properly authenticate alleged ISIS documents they relied upon in

 reporting. See Smith, Sydney. “NYT Editor’s Note: ISIS Documents May not Be

 Real.” iMediaEthics. (November 18, 2019). https://perma.cc/8KNQ-883G.

                                          III.

                                    Hearsay Issues.

 a. Co-conspirator statements and the application of Rule 801(d)(2)(E).

       The Government alleges that the ISIS documents are non-hearsay admissions

 under Federal Rule of Evidence 801(d)(2)(E), the rule governing co-conspirator

 statements. In the Sixth Circuit, statements from co-conspirators are admissible if


                                           7
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1275 Filed 06/14/21 Page 8 of 19




 the Government can show by a preponderance of the evidence “(1) that a conspiracy

 existed, (2) that the defendant against whom the hearsay is offered was a member of

 the conspiracy, (3) that the statement was made during the course of the conspiracy,

 and (4) that the statement was made in furtherance of the conspiracy.” United States

 v. McLernon, 746 F.2d 1098, 1105 (6th Cir. 1984).

       Courts have held that statements made after a conspirator has withdrawn

 effectively are not admissible under the hearsay exception. United States v.

 Nerlinger, 862 F.2d 967, 974 (2d Cir. 1988). (holding that, under Fed. R. Evid.

 801(d)(2)(E), a hearsay statement from a coconspirator is admissible, but that “[a]s

 the language of the rule indicates, once a party withdraws from a conspiracy

 subsequent statements by a coconspirator do not fall within this exception.”); See

 also, United States v. Lebedev, 932 F.3d 40, 51 (2d. Cir. 2019) (holding that “[o]nce

 a party withdraws from a conspiracy subsequent statements by a co-conspirator do

 not fall within the [hearsay rule] exception).

       Mr. Musaibli has already addressed the issues of the existence of the

 conspiracy and his membership in his Motion Regarding Admissibility of Co-

 Conspirator Statements. ECF No. 105, PageID 368. The Court denied that motion

 without prejudice and stated on the record that it was to be renewed after the hearing

 on this motion when the Government had more specifically identified which

 statements and documents it planned to introduce.


                                            8
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1276 Filed 06/14/21 Page 9 of 19




       The Court should similarly reserve ruling on the issue of the admission of the

 statements as co-conspirator statements made during the course of the conspiracy.

 While Mr. Musaibli intends to challenge the Government’s allegation that he ever

 knowingly and willingly joined a conspiracy to support ISIS, even taking the

 evidence in the light most favorable to the Government, the evidence will show that

 Mr. Musaibli was able to leave ISIS, but not ISIS territory, in late 2016 or early

 2017. The documents the Government intends to introduce were recovered in 2017.

 Without more information, the Government cannot establish that statements were

 made during Mr. Musaibli’s time, whether voluntary or not, with ISIS.

 b. Lack of personal knowledge in non-hearsay statements and Rule 403.

       The Federal Rules of Evidence do not require personal knowledge for the

 admission of non-hearsay statements under Rule 801(d). Weinstein v. Siemens, 756

 F.Supp.2d 839, 853–54 (E.D. Mich. 2010). However, this approach has been

 criticized for allowing gossip, rumor, and other statements wholly lacking in

 credibility or foundation into evidence. 4 Weinstein's Evidence ¶ 801(d)(2)(C)[01]

 at 801-278–801-279 (1990).        To counter the, at times, overly permissive

 admissibility rules relating to non-hearsay statements under Rule 801(d), courts have

 relied upon the gate-keeping function of Fed. R. of Evid. 403.




                                          9
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1277 Filed 06/14/21 Page 10 of 19




        In Mister v. Northeast Illinois Commuter R.R. Corp, the Seventh Circuit

  upheld the exclusion of a proper non-hearsay admission of a party opponent

  (801(d)(2)(D)) under 403:

              Fed.R.Evid. 403 requires that a district court determine whether
              the prejudicial effect of admitting such evidence outweighs its
              probative value and thereby renders it inadmissible. Aliotta, 315
              F.3d at 763. What we have here is a non-hearsay report that is
              derived from multiple levels of hearsay. Although the report
              stated that a similar fall occurred in the “same spot,” no one knew
              what spot. No one knew exactly where Wyman had fallen and
              there is absolutely no basis to conclude that Mister slipped and
              fell in the same location as Wyman. Although it would have
              been proper to admit the report and allow Metra to expose the
              statement's unreliability on cross-examination, it was not
              improper to find the report unreliable based on the multiple levels
              of hearsay and lack of precise factual statements

  571 F.3d 696, 699 (7th Cir. 2009).

        Like the accident report at issue in Mister, the records and reports here rely on

  multiple levels of hearsay from unknown persons.          Importantly, ISIS had no

  measures for insuring reliability and accuracy of its recordkeeping. This Court

  should exercise its discretion under Rule 403 and decline to admit the documents.

  c. Rule 803(6)’s hearsay exception for records of regularly conducted activity.

        The Government seeks to admit the ISIS documents under the hearsay

  exception for regularly conducted activity. The Government’s brief addresses only

  the fact that the foundation for the exception can be made by an outsider familiar

  with the record keeping activities of an organization and does not require the


                                            10
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1278 Filed 06/14/21 Page 11 of 19




  custodian or creator of the records to lay the foundation for admission. The

  Government’s brief does not address how its witnesses will lay a foundation for the

  exception. “[T]o be a qualified witness the government agent must still explain the

  record keeping system and vouch that the requirements of the rule have been met.”

  United States CFTC v. Dizona, 594 F.3d 408, 416 fn 6 (5th Cir. 2010).

        The exception for regularly conducted activity requires the proponent of the

  evidence prove:

        (A) the record was made at or near the time by—or from information

        transmitted by—someone with knowledge;

        (B) the record was kept in the course of a regularly conducted activity

        of a business, organization, occupation, or calling, whether or not for

        profit;

        (C) making the record was a regular practice of that activity;

        (D) all these conditions are shown by the testimony of the custodian or

        another qualified witness, or by a certification that complies with Rule

        902(11) or (12) or with a statute permitting certification; and

        (E) the opponent does not show that the source of information or the

        method or circumstances of preparation indicate a lack of

        trustworthiness.

  Fed. R. of Evid. 803(6).


                                           11
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1279 Filed 06/14/21 Page 12 of 19




        The hearsay exception for regularly conducted activity was initially known as

  the business record exception. Business records were an exception to the hearsay

  rule because of their inherent reliability.    “The element of unusual reliability of

  business records is said variously to be supplied by systematic checking, by

  regularity and continuity which produce habits of precision, by actual experience of

  business in relying upon them, or by a duty to make an accurate record as part of a

  continuing job or occupation.” Fed. R. of Evid. 803, Advisory Committee Notes,

  Exception 6, (Citing McCormick on Evidence §§ 281, 286, 287; Laughlin, Business

  Entries and the Like, 46 Iowa, L.Rev. 276 (1961)). The reliability of records is

  checked by 803(6)(A)’s requirement that they be created by or based on the timely

  information of someone with knowledge, and 803(6)(B) and (C)’s requirements that

  the activity be regular.

        Courts have ruled that someone with knowledge as required by 803(6)(A)

  means an individual with first-hand knowledge of the facts recorded.           When

  information in records is supplied by unknown persons and/or at unknown times, the

  records cannot meet the requirement that they be produced near in time to the

  recorded event and by someone with knowledge. See e.g. United States v. Houser,

  746 F.2d 55 (U.S. App. D.C. 1984) (Bureau of Alcohol Tobacco and Firearms trace

  forms not admissible as business records because the information was provided over

  the phone from unknown employees and not near the time of manufacturing);


                                            12
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1280 Filed 06/14/21 Page 13 of 19




  Dizona, 594 F.3d at 416 (spreadsheet of trades introduced through a federal agent

  was inadmissible when that agent did not determine who entered the information

  into the spreadsheet, if they had knowledge of the trades, or when the information

  was entered); Abascal v. Fleckenstein 820 F.3d 561, 565 (2d Cir. 2016), (prison

  monitoring report improperly admitted because of a failure to verify that the

  incidents in the report occurred at or near the time the data was collected to be

  considered contemporaneous. “Timeliness is essential because ‘any trustworthy

  habit of making regular business records will ordinarily involve the making of the

  record contemporaneously.’” (quoting United States v. Strother, 49 F.3d 869, 876

  (2d Cir. 1995)); and United States v. Atlas Lederer Co, 282 F. Supp. 2d 687, 697

  (S.D. Ohio 2001) (customer price lists and invoices not admissible based on the

  owner/operator’s statements that the documents were “kept in the ordinary course of

  business” and that he was “familiar with all aspects” of the business; the fact that a

  witness has personal knowledge of the business does not establish that the

  documents were made by a person with knowledge). Because the author of these

  documents is unknown, as is the timing of their authorship and the source of the

  author’s information, and ISIS had no regular institutionalized procedure for record

  keeping, the Government cannot show either that the record was made by someone

  with first-hand knowledge or that it was made at or near the time the recorded event

  occurred.


                                           13
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1281 Filed 06/14/21 Page 14 of 19




        In addition to the knowledge and timeliness requirement, the rule requires

  regularity. Not every record kept in the course of activity is exempt for the hearsay

  rules. The record must be the kind of systematic and regularly checked information

  that would lead to errors or misrepresentations being regularly detected. Solomon v.

  Shuell, 435 Mich 104; 457 NW2d 669 (1990) (discussing Michigan Rule of

  Evidence 803(6)). This principle is embodied in the requirement that both the record

  keeping and events recorded be regularly conducted. Palmer v. Hoffman, 318 U.S.

  109; 63 S.Ct. 477 (1943) (railroad accident reports not made in the regular course of

  conducting railroad business and not applicable as business records).

        The Government can offer no evidence of the regularity of the records kept

  by ISIS. In fact, the cooperating witness will testify about the lack of conformity

  and accuracy he encountered in ISIS record keeping. With no requirement that he

  records be regularly updated and no procedure to do so, these records are not the

  type of record in which errors or misrepresentations would be regularly detected. In

  fact, the witness testimony will establish the opposite: that the records were known

  to be inaccurate and ISIS leadership based their actions, in part, on the knowledge

  the records were not accurate. Because the records lack any regularity that would

  establish reliability, they should not be admitted.




                                            14
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1282 Filed 06/14/21 Page 15 of 19




                                            III.

                       The Hit Battle Report and Medical Records

        Mr. Musaibli is reserving most specific objections of relevance and prejudice

  until trial because those issues are necessarily litigated in the context of the evidence

  admitted at trial. However, there are two narrow sets of records that, in addition to

  objections discussed above, the defense has identified as presenting threshold issues

  relating to relevance under Rule 401 and unfair prejudice under Rule 403. The

  Government intends to introduce what it believes to be a post-battle report detailing

  ISIS’ defeat in Hit and alleged medical records from ISIS.

        The Hit report contains a reference to a partial kunya or nom de guerre

  attributed to Mr. Musaibli by the Government. This name Abd al-Rahman means

  “servant of the most gracious” and is a common Arabic surname and common kunya.

  See e.g. Abd al-Rahman Wikipedia Entry. https://perma.cc/6E4T-L6KV. In this

  report Abd al-Rahman is referenced as a deputy to the commander of the unit

  defending Hit.

        The report contains no reference to Mr. Musaibli specifically, nor does it

  otherwise tie the “Abd al-Rahman” surname to Mr. Musaibli specifically as opposed

  to the numerous other persons who utilized that surname. Therefore, it adds nothing

  to the Government’s case, except to allow the jury to speculate that THIS “Abd al-

  Rahman” could be Mr. Musaibli and to further speculate that he may have had some


                                             15
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1283 Filed 06/14/21 Page 16 of 19




  rank within ISIS. In that regard, the evidence fails the test of basic relevance under

  Rule 401.

         Furthermore, admission of this evidence would be materially misleading, and

  therefore unduly prejudicial under Rule 403. Taken in the light most favorable to the

  Government, Mr. Musaibli was, at best, an ineffective and problematic soldier. For

  instance, if the documents which the Government seeks to admit indeed are

  authentic, Mr. Musaibli was reprimanded twice for leaving the battlefield. In

  numerous interviews of admitted ISIS fighters, Mr. Musaibli is described as

  someone who lived in mosques and “sold Pepsi.” He was thought to be a potential

  spy for the American coalition forces and argued against ISIS doctrine. The defense

  has seen no information in the discovery that remotely suggests Mr. Musaibli had

  any position of responsibility in ISIS generally, let alone on a battlefield, except for

  the proffered Hit battle report; in fact, the balance of the evidence is to the contrary. 2

         The medical records contain the full kunya attributed to Mr. Musaibli, Abu

  ‘Abd-al-Rahman al-Yemeni. However, this full kunya is simply the common al-

  Rahman kunya followed by the tag, of or from Yemen. Given how common the

  name and kunya al-Rahman are it is likely there were several persons using that


  2
   The Hit battle report is also especially problematic as a record of regularly
  conducted activity. It was a report prepared and designed to assign blame for the
  military loss at Hit. Like the railroad accident report in Palmer, reports prepared to
  analyze singular events are not reports of regular activity. 318 U.S. 109, 113-114;
  63 S.Ct. 477, 480-481 (1943).
                                              16
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1284 Filed 06/14/21 Page 17 of 19




  kunya from Yemen. Using these documents to link Mr. Musaibli to ISIS is as if the

  Government found a Joseph Smith record in the United States and attempted to link

  it to a specific person named Joseph Smith without more information, such as a

  social security number or date of birth. As with the Hit report, these records have

  too speculative a connection to Mr. Musaibli to be relevant under Rule 401, and in

  addition lack sufficient probative value to outweigh their potential undue prejudice

  and so are inadmissible under Rule 403 as well.




                                          17
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1285 Filed 06/14/21 Page 18 of 19




                                       IV.

                                   Conclusion

       For the reasons discussed above, Defendant asks that the Court deny the

  Government’s motion to admit the proffered documents

                                         Submitted,

                                         s/James R. Gerometta
                                         James R. Gerometta
                                         Fabián Rentería Franco
                                         Counsel for Ibraheem I. Musaibli
                                         FEDERAL COMMUNITY DEFENDER
                                         613 Abbott Street, Suite 500
                                         Detroit, Michigan 48226
                                         Email: james_gerometta@fd.org
                                         Phone: 313.967.5542

                                         John A. Shea (P37634)
                                         Counsel for Ibraheem I. Musaibli
                                         120 N. Fourth Avenue
                                         Ann Arbor, Michigan 48104
                                         Phone: 734.995.4646
  Dated: June 14, 2021                   Email: jashea@earthlink.net




                                       18
Case 2:18-cr-20495-DML-MKM ECF No. 153, PageID.1286 Filed 06/14/21 Page 19 of 19




                                 Certificate of Service

      I certify that on June 14, 2021, I filed

  Defendant’s Response to Government’s Motion to Admit ISIS Documents [R.
                                   102]

  through the court’s docketing system, which should send notification to opposing
  counsel of record.

                                         /s/ James R. Gerometta




                                            19
